Citation Nr: 0928465	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  08-07 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk







INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDING OF FACT

The evidence of record does not show that the Veteran's 
currently diagnosed tinnitus is related to military service.


CONCLUSION OF LAW

Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in June 2007 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran's service treatment records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  A VA examination was provided to 
the Veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for any 
complaints or diagnoses of tinnitus.  The Veteran's May 1966 
induction and May 1968 separation examinations noted that the 
Veteran's ears and hearing were normal.

After separation from military service, an October 2001 
medical report from a private physician stated that the 
Veteran reported a ringing in his left ear.

A July 2005 VA medical report stated that the Veteran's ears 
were normal.

A July 2007 VA audiological examination report stated that 
the Veteran's claim file had been reviewed.  The examiner 
noted the Veteran's medical and VA claim history, as well as 
his reports of noise exposure both during and after military 
service.  After reviewing the Veteran's medical history and 
conducting an audiological examination, the examiner stated 
that "because the [V]eteran separated from the Military in 
1968, and he reported his onset of tinnitus to be about ten 
years ago, it is not likely that the [V]eteran's tinnitus is 
a direct result of Military noise exposure."

In a January 2008 hearing before the RO, the Veteran stated 
that he did not notice any ringing in his ears while he was 
in service.  He stated that after he got out of the service, 
he "didn't really notice it a lot because [he] worked around 
heavy construction, a lot of noise and stuff, all of the time 
[.]"  The Veteran reported that the tinnitus first started 
"[a] little bit after [he] got out" of service.

The medical evidence of record does not show that the 
Veteran's currently diagnosed tinnitus is related to military 
service.  The Veteran's service treatment records are 
negative for any complaints or diagnosis of tinnitus.  While 
the Veteran has a current diagnosis of tinnitus, there is no 
medical evidence of record that it was diagnosed prior to 
October 2001, approximately 33 years after separation from 
military service.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  In 
addition, there is no medical evidence of record that relates 
the Veteran's currently diagnosed tinnitus to military 
service.  The only medical evidence of record which addresses 
the etiology of the Veteran's currently diagnosed tinnitus is 
the July 2007 VA audiological examination report.  That 
report stated that the Veteran's currently diagnosed tinnitus 
was not likely related to military service.

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed tinnitus is related to military 
service.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As he is not a physician, the Veteran 
is not competent to make a determination that his currently 
diagnosed tinnitus is related to military service.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, there is no 
medical evidence of record that relates the Veteran's 
currently diagnosed tinnitus to military service.  As such, 
service connection for tinnitus is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the Veteran's currently 
diagnosed tinnitus to military service, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


